Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed on 03/23/2021.
Election/Restrictions
Applicant’s election without traverse of Claims 1-9 in the reply filed on 10/15/2020 is acknowledged. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 2, 4, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ker et al. (US Patent Application Publication US 2002/0109190 A1, hereinafter “Ker”) in view of Tang et al. (Chinese Patent Application Publication CN 1402358 A, hereinafter “Tang”), and further in view of Wei et al (US Patent Application Publication US 2017/0062279 A1, hereinafter “Wei”).	Regarding claim 1, Ker discloses (see Fig. 10) a semiconductor device, comprising: a P-type substrate (100); an N-type well (102) adjacent to a first shallow trench isolation (STI) (left side 101) in the P-type substrate; a first N-type doped region (110) adjacent to the first STI in the N-type well; a second N-type doped region (108) at a boundary between the N-type well and the P-type substrate (boundary of 102 and 100); a first P-type doped region (106) between the first N-type doped region and the second N-type doped region in the N-type well; a second P-type doped region (107) adjacent to a second STI (right side 101) spaced apart from the first STI in the P-type substrate; a third N-type doped region (109) between the second N-type doped region and the second P-type doped region; and a gate electrode (105) on the P-type substrate between the second N-type doped region and the third N-type doped region (105 is on 100, between 108 and 109).	Fig. 10 of Ker does not disclose a first dummy gate electrode on the N-type well.	However, Fig. 10 of Ker teaches (see Fig. 10) a first STI (111 in between 101 and 111) on the N-type well (102) between the first N-type doped region (101) and the first P-type doped region (111).	Further, Tang teaches (see Fig. 6 and Fig. 7) wherein an STI (78 of Fig. 6) is interchangeable with a dummy gate (98 of Fig. 7) to help promote forward biasing of the substrate.. 

	Regarding claim 2, Ker does not disclose wherein: no STI is between the first N-type doped region and the first P-type doped region, no STI is between the first P-type doped region and the second N-type doped region, and no STI is between the third N-type doped region and the second P-type doped region.	However, Fig. 7A of Ker teaches (see Fig. 7A) wherein: no STI is between the first N-type doped region and the first P-type doped region (no STI is in between 110 and 106), no STI claim 4, Ker discloses (see Fig. 10) further comprising: a second dummy gate electrode (104) on the N-type well between the first P-type doped region and the second N-type doped region (between 106 and 108 on 102).	Ker does not disclose a third dummy gate electrode on the P-type substrate between the third N-type doped region and the second P-type doped region.	However, Ker teaches (see Fig. 10) a second STI (112 in between 109 and 107) on the P-type substrate (100) between the third N-type doped region (109) and the second P-type doped region (107). 	Further, Tang teaches (see Fig. 6 and Fig. 7) wherein an STI (78 of Fig. 6) is interchangeable with a dummy gate (98 of Fig. 7) to help promote forward biasing of the substrate.	 Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the semiconductor device of Ker to include a third dummy gate electrode on the P-type substrate between the third N-type doped region and the second P-type doped region, as taught by Tang, because a dummy gate can help 
	Regarding claim 7, Ker discloses (see Fig. 10) wherein the gate electrode is connected to the second N-type doped region (105 is connected to 108).
Claims 3, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ker in view of Tang and Wei, and further in view of Chen et al. (Chinese Patent Application Publication CN 102315215 A, hereinafter “Chen”).	Regarding claim 3, Ker discloses (see Fig. 10) wherein: no STI is between the first P-type doped region and the second N-type doped region (no STI is between 106 and 108)	Ker does not explicitly disclose wherein the first P-type doped region and the second N-type doped region form a poly-bound diode.	However, Chen teaches (See Fig. 5 and Fig. 6) wherein the first P-type doped region (401) and the second N-type doped region (501) form a poly-bound diode (D1).	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the semiconductor device of Ker wherein the first P-type doped region and the second N-type doped region form a poly-bound diode, as taught by Chen, because it is a known way of implementing an electrostatic discharge protection circuit.	Regarding claim 8, Ker does not explicitly disclose wherein the first P-type doped region, the N-type well, and the P-type substrate form an emitter, a base, and a collector of a first bipolar junction transistor, respectively.	However, Chen teaches (see Fig. 5 and Fig. 6) wherein the first P-type doped region (401), the N-type well (410), and the P-type substrate (400) form an emitter, a base, and a collector of a first bipolar junction transistor, respectively (emitter, base, and collector of T1, claim 9, Ker does not explicitly disclose wherein the N-type well, the P-type substrate, and the third N-type doped region form an emitter, a base, and a collector of a second bipolar junction transistor, respectively.	However, Chen teaches (see Fig. 5 and Fig. 6) wherein the N-type well (410), the P-type substrate (400), and the third N-type doped region (502) form an emitter, a base, and a collector of a second bipolar junction transistor, respectively (emitter, base, and collector of T2, respectively).	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the semiconductor device of Ker wherein the N-type well, the P-type substrate, and the third N-type doped region form an emitter, a base, and a collector of a second bipolar junction transistor, respectively, respectively, as taught by Chen, because it is a known way of implementing an electrostatic discharge protection circuit.  
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ker in view of Tang and Wei, and further in view of Liu et al. (US Patent Application US 2016/0133621 A1, hereinafter “Liu”).	Regarding claim 5, Ker discloses (see Fig. 10) wherein the first N-type doped region (110), the first P-type doped region (106), and the first dummy gate electrode (104) are connected to an anode (“Anode”) of the semiconductor device.claim 6, Ker discloses (see Fig. 10) wherein the third N-type doped region (109), and the second P-type doped region (107) are connected to a cathode (“Cathode”) of the semiconductor device.	Ker does not disclose wherein a third dummy gate electrode is connected to a cathode of the semiconductor device.	However, Liu teaches (see Fig. 2) wherein a third dummy gate electrode (207) is connected to a cathode (PAD1) of the semiconductor device (device of Fig. 2).	 Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the semiconductor device of Ker wherein a third dummy gate electrode is connected to a cathode of the semiconductor device, as taught by Liu, because a dummy gate can help reduce the switching voltage of the SCR element due to the gate induced currents (see [0042] of Liu).  
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYE-JUNE LEE whose telephone number is (571)270-7726.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 



/JYE-JUNE LEE/Examiner, Art Unit 2838        



/KYLE J MOODY/Primary Examiner, Art Unit 2838